Citation Nr: 0118311	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-04 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1917 to 
November 1919.  He died July 21, 1953; the appellant is one 
of his surviving children.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the VA Regional Office (RO), located in 
Washington, D.C.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  At the time of the death of the veteran's surviving 
spouse, all death benefits owed the widow based on the 
veteran's service had been paid.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appeal but after the RO's most 
recent consideration of her claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to accrued 
benefits.  The Board is not aware of and the appellant has 
not identified any additional information or evidence which 
could be obtained to substantiate her claim.  Therefore, no 
further action is required to comply with the notice and duty 
to assist provisions of the VCAA.  Accordingly, there is no 
prejudice to the appellant as a result of the Board deciding 
this claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.  

Pertinent Legal Criteria

Periodic monetary benefits authorized under VA laws, to which 
a payee was entitled at his or her death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of such person, be paid to the veteran's 
children if the spouse is no longer living.  If the claimant 
does not meet the eligibility criteria for a category 
specified under 38 C.F.R. § 3.1000, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 C.F.R. § 3.1000.

Factual Background

During his lifetime, the veteran was in receipt of 
compensation benefits for service-connected disabilities and 
was adjudicated permanently and totally disabled based on 
consideration of service-connected and nonservice-connected 
disabilities.  After his death his surviving spouse applied 
for death benefits for herself, her three minor children to 
include the appellant in this claim, and for an older 
helpless child, M., whom the appellant identified as being 
paralyzed.  The cause of the veteran's death was adjudged 
nonservice-connected.  Thus, the widow was awarded death 
pension benefits, for herself and for the veteran's four 
children.

A letter dated in November 1956 reflects that just prior to 
turning 18, the appellant advised VA she was pursuing a 
course of educational study and would continue to do so for 
three years, thus allowing continued payment death pension 
benefits based on her status as a "child."

The record reflects that in February 1959, M., the veteran's 
surviving helpless child, died.  The widow's benefit amount 
was thereafter adjusted to reflect the dates that each of her 
surviving children attained the age of 18, or, in the 
appellant's case, 23 and/or discontinuance of her course of 
study.

In 1993, the veteran's widow reported increased disability 
and requested additional pension benefits based on the need 
for aid and attendance.  The RO granted special monthly 
pension based on the need for aid and attendance, effective 
February 2, 1993, the date of receipt of the widow's claim 
for additional pension benefits.  In January 1995, the RO 
advised the widow that such was a complete grant of benefits 
and provided her with notice as to her appellate rights.  The 
veteran's widow did not appeal the assigned date of the grant 
of special monthly pension benefits.

The record thereafter reflects that the veteran's widow was 
in receipt of death pension benefits, to include at a special 
monthly pension rate.  During her lifetime, the veteran's 
widow reported non-receipt of pension checks for the months 
of February 1994, July 1994 and June 1995.  The record 
reflect courtesy checks were re-issued to the widow.

The veteran's widow died November 24, 1998.  Thereafter, the 
appellant claimed entitlement to accrued benefits.

In a statement dated in March 2000, the appellant 
acknowledged that all past lost checks had properly been 
reissued and such matter was not at issue in her appeal.

Analysis

First, the appellant takes issue with the RO's termination of 
death pension benefits to the veteran's widow effective 
October 31, 1998.  She argues that her mother died November 
24, 1998, and was thus entitled to benefits for November, up 
to the date of death.  She argues for receipt of such accrued 
monies.  The Board here emphasizes that regulations provide 
that a payee is not entitled to payment of benefits for any 
part of the month in which he or she dies.  See 38 C.F.R. 
§ 3.500(g) (2000) (the effective date of discontinuance of an 
award due to death will be the last day of the month prior to 
death).  Accordingly, benefits from November 1 to November 
24, were not due the veteran's widow.

Next, the appellant raises argument pertinent to nonreceipt 
of a special allowance claimed by the widow during her 
lifetime.  A review of the record, however, clearly shows 
that such benefit was, in fact, granted to the widow and that 
the widow received monies as a special monthly pension based 
on the need for aid and attendance.  See 38 C.F.R. 
§ 3.351(2000).  Also, as set out above, the veteran's widow 
did not express disagreement with the date assigned for the 
grant of special monthly pension benefits.  See 38 C.F.R. 
§§ 20.200, 20.302 (2000).  In any case, the special monthly 
pension benefits were granted back to 1993, more than two 
years prior to the widow's death.  See 38 C.F.R. § 3.1000(a), 
(d)(4).

In the course of her appeal, the appellant has also raised 
the matter of her mother's entitlement to Civilian Health And 
Medical Program of VA benefits.  See 38 U.S.C.A. § 1713(a)(1) 
(West 1991).  Again, entitlement to accrued benefits is based 
on the record at the time of death.  There is no indication 
that the veteran's widow filed for such benefit at any point 
during her lifetime such as to warrant consideration for 
accrued benefit purposes.  The Board otherwise notes no 
claims filed by the veteran's widow for benefits other than 
the death pension, to include at a rate of special monthly 
pension.  Thus, there were no benefits due to the widow at 
the time of her death.


ORDER

Entitlement to accrued benefits is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

